Citation Nr: 1008702	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left middle toe, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for residuals of a fracture of 
the left middle toe.  The Veteran sought a disability rating 
of 20 percent, and the Board remanded the claim for 
additional development.  The RO granted an increased rating 
of 20 percent in a November 2009 rating decision; however, 
the Veteran now seeks a rating in excess of 20 percent.  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

The residuals of the Veteran's fracture of the left middle 
toe results in no more than a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for residuals of a fracture of the left middle toe have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 
5284 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2009).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

Here, the Veteran's residuals of a fracture of the left 
middle toe have been rated 20 percent disabling under DC 5284 
as a "moderately severe" foot injury.  

In evaluating the Veteran's entitlement to an increased 
rating for the orthopedic manifestations of his disability, 
the Board will consider DCs 5003 and 5010, which pertain to 
arthritis, and DC 5284, which pertains to other injuries of 
the foot.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; § 4.72, DC 
5284.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5276 (flatfoot), 5277 (weak foot), 
5278 (claw foot), 5279 (metatarsalgia),  5280 (hallux 
valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 
(malunion or nonunion of the tarsal or metatarsal bones) do 
not apply, as on VA examinations in August 2003, November 
2006, and May 2009, as well as in orthopedic treatment 
records, the Veteran was not found to have any of these 
disabilities in the left middle toe.  Accordingly, these 
diagnostic codes may not serve as the basis for an increased 
rating in this case.

DC 5284 provides for a 10 percent rating for moderate foot 
injury, a 20 percent rating for moderately severe foot 
injury, and a 30 percent rating for severe foot injury.  
Based upon the evidence of record, the Board finds that the 
Veteran is entitled to no more than his current 20 percent 
rating for a moderately severe foot injury.

The Veteran was afforded a VA foot examination in August 
2003, at which time he reported difficulty walking due to 
left foot pain.  He was noted to walk with a limp on his left 
side.  Range of motion of the left midfoot was normal, as was 
range of motion of the first toe and second toe.  However, 
the examiner noted possible slight hammering of the left 
second toe.  Range of motion of the left middle toe was 
essentially normal, although motion was painful.  X-rays 
revealed an old fracture deformity of the proximal and middle 
phalanges of the fourth toe with suggestion of lateral 
subluxation.  X-rays further revealed degenerative changes 
which affected all of the interphalangeal joints diffusely, 
although this was not noted to be due to service-connected 
disability.  The examiner diagnosed him with neurologic pain.    

The Veteran was afforded a subsequent VA foot examination in 
November 2006, at which time he reported local sensitivity 
over the front part of the foot to pressure and local touch.  
He was again noted to walk with a limp on his left side.  
Range of motion of the left midfoot was fairly good; however, 
the ranges of motion of the toes were about 50 percent of 
normal and painful upon motion.  There was local sensitivity 
to touch and pressure over the front part of the foot, 
particularly over the dorsum on the left side and the middle 
part of the foot surrounding the left middle toe.  The 
Veteran was noted to be very deliberate and slow with his 
movements, but able to continue moving his foot without loss 
of range of motion.  X-rays revealed minor degenerative 
changes at the first metatarsophalangeal joint and chronic 
deformity affecting the third proximal interphalangeal joint.  
The examiner diagnosed him with left foot chronic pain due to 
neuropathic reasons secondary to fracture of the left middle 
toe with refracture, removal of neuroma, and subsequent 
surgeries for hammertoes many years ago.  The examiner 
further noted that there was significant pain and guarding 
which resulted in alteration of gait.  

The Veteran was afforded his most recent VA foot examination 
in May 2009, at which time he claimed that the pain in his 
left middle toe had increased since the previous examination.  
He was again noted to walk with a limp on his left side.  
Ranges of motion of the middle, fourth, and fifth toes were 
normal, although painful, particularly in the middle toe.  
Although there was some increase in pain upon three 
repetitions of motion, there was no loss of range of motion 
upon repetition.  Ranges of motion of the first and second 
toes were also normal, but without pain.  Ranges of motion of 
the ankles and midfeet were normal.  The examiner diagnosed 
him with status post left middle toe fracture with chronic 
neuropathic pain.  Significantly, the examiner specifically 
opined that the Veteran's foot condition at the present time 
was only "moderately severe."  

Private and VA treatment records dated from 2002 to the 
present reveal continuing complaints of pain in the left 
middle toe.  Private X-rays taken in April 2004 showed a 
deformity of the left fourth toe with an old fracture to the 
proximal phalanx, but no evidence of current fracture, 
dislocation, or bony lesion.  

At his June 2008 Travel Board hearing, the Veteran testified 
that he was unable to walk fast, run, or jump.  He indicated 
that he had to be slow and methodical when walking down 
stairs, and that he was unable to stand for more than 10 
minutes without needing to remove his weight from his left 
foot.

The Veteran is currently unemployed and in receipt of Social 
Security Administration (SSA) disability benefits.  Although 
SSA records acknowledged the existence of a "permanent 
partial disability relative to his left lower extremity which 
precluded prolonged standing," SSA disability benefits were 
ultimately granted due to his non-service-connected 
disabilities of cervical degenerative disc disease with neck 
pain, bilateral shoulder tendonitis, and subacromial 
tendonitis with shoulder and upper extremity pain.  

Given the May 2009 VA examiner's opinion that the Veteran's 
left foot disability is "moderately severe" in nature, 
combined with evidence of pain which exacerbates upon 
repetitive motion as well as decreased range of motion of the 
third toe, the Board concludes that the Veteran's left foot 
disability is only moderately severe, such that he is 
entitled to no more than his current 20 percent rating.  
There is no evidence to support the conclusion that the 
disability is "severe" in nature so as to warrant a 30 
percent rating.  

Turning next to the diagnostic criteria pertaining to 
arthritis, the Board finds that the Veteran is not entitled 
to a compensable rating for arthritis of the foot.  
Diagnostic Code 5003 provides for a rating of 10 percent for 
each major joint or group of minor joints affected by 
limitation of motion.  A minor joint group is defined as 
multiple involvements of the interphalangeal, metatarsal, and 
tarsal joints of the lower extremities, and is ratable on a 
parity with a major joint.  38 C.F.R. § 4.45(f).  Thus, the 
Veteran's foot is encompassed as one group of minor joints, 
and is rated as such.  38 C.F.R. § 4.14.  Because the Veteran 
has already been awarded a 20 percent disability rating for a 
moderately severe foot injury based in part upon disability 
that results in limitation of motion of the joints of the 
foot, the Board finds that he may not be awarded a separate 
rating under the diagnostic criteria pertaining to arthritis.  
See 38 C.F.R. § 4.71a, DC 5010, Note 1.

As the Veteran is not entitled to a compensable rating based 
upon arthritis of the ankle or foot, neither DC 5003 nor 5010 
may provide a basis for a rating in excess of 10 percent.

Next, in considering the provisions of DeLuca v. Brown, the 
Board notes that the VA examiners found evidence of pain upon 
motion of the left middle toe.  However, the Board finds that 
even if the Veteran does experience flare-ups of his left 
middle toe disability, there is no evidence which suggests 
that, on repetitive use, the Veteran's service-connected left 
middle toe disability would be restricted such that the 
requirement for increased ratings would be met.  Therefore, 
even considering the effects of pain on use, there is no 
probative evidence that the service-connected disabilities 
cause such limitation that the requirements for increased 
ratings are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has also  considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's residuals of a 
fracture of the left middle toe, but findings supporting 
higher ratings have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's capacity for 
employment.  As indicated above, although the Veteran is 
currently unemployed, the SSA determined that he was eligible 
for disability benefits due to his non-service-connected 
disabilities of cervical degenerative disc disease with neck 
pain, bilateral shoulder tendonitis, and subacromial 
tendonitis with shoulder and upper extremity pain alone.  
There is no indication that his left middle toe disability 
alone would prevent him from working.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since May 
2, 2003, when the Veteran filed a claim for an increased 
rating, the Veteran's residuals of a fracture of the left 
middle toe have warranted no more than a 20 percent rating 
for a severe foot injury.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, private treatment records, and SSA 
records.  Further, the Veteran submitted additional records 
and written statements in support of his claim, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in June 
2008.  Next, specific VA medical opinions pertinent to the 
issue on appeal were obtained in August 2003, November 2006, 
and May 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied as to substantial compliance with 
its September 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included obtaining VA treatment records, 
requesting the names of private physicians from the Veteran, 
obtaining SSA records, and scheduling an appropriate VA 
examination to determine the extent and severity of his 
residuals of a fracture of the left middle toe.    


ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the left middle toe is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


